MELTON, Justice,
dissenting in part.
Because I believe that the indictment sets forth a potential claim covered by the tolling provision of OCGA § 17-3-2.2,1 must respectfully dissent from Division 2 of the majority opinion.
OCGA § 17-3-2.2 provides:
In addition to any periods excluded pursuant to Code Section 17-3-2, if the victim is a person who is 65 years of age or older, the applicable period within which a prosecution must be commenced under Code Section 17-3-1 or other applicable statute shall not begin to run until the violation is reported to or discovered by a law enforcement agency, prosecuting attorney, or other governmental agency, whichever occurs earlier.
The indictment brought against the defendants in this case states the following:
Beginning [on] approximately May 1,2000 [,] and continuing through approximately February 27,2009, James R. Harper, III, Jerry W. Chapman and Jeffrey L. Pombert in concert with one another and with others, did, through a pattern of racketeering activity unlawfully take and/or endeavor to take the property and/or money of another, in the approximate amount of $3,000,000.00, from Glock, Inc., and/or Consultinvest, Inc., both Georgia corporations located in *565Cobb County, Georgia, and/or from Mr. Gaston Glock, (collectively referred to as “Glock”) with the intention of depriving the owner of the same.
Decided February 18, 2013 —
Reconsideration denied March 18, 2013.
Garland, Samuel & Loeb, Donald F. Samuel, Thompson & Singer, Janice Singer-Capek, Kimberly K. Frye, George A. Koenig, for appellants.
Patrick H. Head, District Attorney, John C. Butters, Anna G. Cross, Assistant District Attorneys, Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Neis S. D. Peterson, Assistant Attorney General, for appellee.
The question, then, is whether the indictment sufficiently sets forth a crime committed against a victim who is 65 or older. Theft by deception is committed when one “obtains property by any deceitful means or artful practice with the intention of depriving the owner of the property.” OCGA § 16-8-3 (a). As the trial court pointed out, evidence showed that Gaston Glock moved over $800,000 in individual property into certain corporate accounts at the direction of Harper. It is alleged that Harper did so in order to have convenient access to these funds for the purpose of misappropriating them. See OCGA § 16-8-3 (b) (defining deception). This would appear to be exactly the type of theft by deception committed against a person 65 or older which OCGA § 17-3-2.2 targets. Gaston Glock, according to the indictment, was victimized by Harper’s scheme to obtain at least $850,000 of Harper’s separate funds. If this allegation proves to be true, Harper should not be allowed to circumvent the tolling provision of OCGA § 17-3-2.2 simply by convincing Gaston Glock to place property in a corporate account. Therefore, at least as to these allegations, the tolling provision of OCGA § 17-3-2.2 must be applied.